Order of the Supreme Court, New York County, entered February 27, 1980, which denied defendant-appellant’s motion for summary judgment to dismiss the complaint of plaintiff-respondent on the ground of res judicata and collateral estoppel, unanimously affirmed, with costs. The inadequacy of the record, particularly the lack of reasons for the reduction of plaintiff-respondent’s claim against the shipper Interstate from $34,355.43 to $4,707.93 by the Bankruptcy Court, precludes us from determining on the merits whether the doctrine of collateral estoppel should be applied, as now contended by defendant-appellant. For the same reason—inadequacy of the record—we are unable to determine whether, as claimed by defendant-appellant, plaintiff-respondent has been paid in full so as to bar the present action. Concur—Birns, J. P., Fein, Sullivan, Lupiano and Bloom, JJ.